Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Travis J. Thompson, President and Chief Executive Officer and Joseph C. O’Neill, Jr., Executive Vice President and Chief Financial Officer of HV Bancorp, Inc. (the “Company”) each certify in their capacity as an officer of the Company that they have reviewed the annual report of the Company on Form 10-K for the fiscal year ended June 30, 2017 and that to the best of their knowledge: the report fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934; and the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. The purpose of this statement is solely to comply with Title 18, Chapter 63, Section1350 of the United States Code, as amended by Section906 of the Sarbanes-Oxley Act of 2002. Date: September 28, 2017 /s/ Travis J. Thompson Travis J. Thompson President and Chief Executive Officer Date: September 28, 2017 /s/ Joseph C. O’Neill, Jr. Joseph C. O’Neill, Jr. Executive Vice President and Chief Financial Officer
